DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-9, 11-13, 19-22, and 25-29 are pending in the current application.
Claims 6, 7, 11-13, and 19-22 are withdrawn from consideration in the current application.
Claims 3, 10, 14-18, 23, and 24 are canceled in the current application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The certified copy of the Foreign Priority application EPO 14305656.2 (May 2, 2014) is filed in English.  Therefore, Foreign Priority has been perfected, and the effective US filing date of the present application is May 2, 2014.

Claim Interpretation
Claim 1 recites the phrases “a Cobb test” and “the Rizinus Cobb method.”  The specification as originally filed defines a Cobb test, the Rizinus Cobb method, and “a difference of opacity … after a Cobb test according to the Rizinus Cobb method” on pages 3-4, where these testing methods determine oil absorbency of paper.

Response to Arguments
Applicant’s remarks filed on January 26, 2022 have been fully considered.
Applicant’s arguments filed January 26, 2022, with respect to the previous rejections of the claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view 

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 recites “a dry weight of the paper.”  For uniformity and consistency with previously recited claim terminology, Claim 25 should be amended to recite “a dry weight of the twisting paper substrate.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1, 2, 4, 5, 9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Santarella et al. (US 2007/0009715 A1) in view of Dixit et al. (US 2004/0005341 A1).
Regarding Claims 1 and 2, Santarella teaches a twistable confectionary paper having a cross directional elongation in the order of 8% (Santarella, [0001], [0004], [0009], [0067]-[0070], Figs 6-8).  Although Santarella does not specify that the elongation is measured according to ISO 1924, one of ordinary skill in the art would understand that if Santarella’s twistable paper (exhibiting cross directional elongation in the order of 8% that falls within the claimed range of greater than or equal to 7.5%) was measured according to ISO 1924 standards it would possess substantially similar twisting and elongation properties and establish a prima facie case of obviousness over the claimed twisting paper with a predictable and reasonable expectation of success (see MPEP 2143, MPEP 2131.03, MPEP 2144.05, I).  Santarella teaches the twistable paper has a support paper 1 (i.e. a fibrous base) and can have a printing layer 2, a water vapour barrier layer 4, and an oxygen-aroma barrier layer 5 (Santarella, [0013], [0033], [0067]-[0070], Figs 6-8).  Santarella teaches the oxygen-aroma barrier layer 5 comprises a binder resin of polyvinyl alcohol and can include fillers (Santarella, [0023]-[0025], [0034]).  Santarella further teaches the twistable paper has a wax-containing layer 7 on one side and the wax-containing water vapour barrier layer 4 on another side (Santarella, [0010], [0016]-[0017], [0029], [0033], [0035], [0068]-[0069], Fig 7).  Santarella teaches the printing layer 2 and the oxygen-aroma barrier layer 5 are disposed between the wax-containing water vapour barrier layer 4, and therefore, one of ordinary skill in the art would readily identify that the printing layer 2 and/or the oxygen-aroma barrier layer 5 necessarily reduce(s) the wax present in the water vapour barrier layer 4 from penetrating into the support paper 1 to some degree (Santarella, [0017]-[0025], [0033]-[0036], [0067]-[0070], Figs 7-8, see MPEP 2143).  Santarella teaches the twistable confectionary paper must have low permeability to water vapour, grease, and oxygen-aroma (Santarella, [0002]).

    PNG
    media_image1.png
    407
    667
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    374
    640
    media_image2.png
    Greyscale

Santarella – Figures 7 & 8
Santarella remains silent regarding the twistable confectionary paper comprising an opacifying additive; and remains silent regarding a difference of opacity being less than or equal to 8% (less than or equal to 5% as required by claim 2) after testing the twistable confectionary paper according to the Rizinus Cobb method.
Dixit, however, teaches a formulation which provides oil and grease resistance for coating on a paper package or wrapper web for food (Dixit, [0002], [0022]-[0025], [0030], [0036], [0063]-[0064]).  Dixit teaches the formulation comprises polyvinyl alcohol and a fatty acid melamine wax to achieve improved oil and grease resistance properties (Dixit, [0039]-[0042], [0048]-[0050]).  Dixit teaches the formulation is tested on sheets of paper and yields improved oil and grease resistance properties as demonstrated by enhanced KIT test results (Dixit, [0070], Table 2).  Dixit further teaches fillers for making paper opaque (opacifying additive) such as titanium dioxide may be added to the paper package or wrapper web (Dixit, [0036], [0051]-[0055]).
Since Santarella discusses the need for achieving low permeability to grease (Santarella, [0002]) and both Santarella and Dixit disclose coating compositions that contain polyvinyl alcohols for applying to paper layers for food, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Dixit’s formulation (that provides oil and grease resistance) to Santarella’s twistable confectionary paper to yield a paper laminate that achieves improved oil and grease resistance and improved release properties as taught by Dixit (Dixit, [0002], [0022]-[0024], [0027]-[0029], [0054]).  Furthermore, since Santarella and Dixit both discuss including fillers (Santarella, [0023]-[0025], [0034], Dixit, [0051]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Dixit’s titanium dioxide fillers to 
Regarding Claim 4, modified Santarella teaches fillers for making paper opaque (opacifying additive) such as titanium dioxide may be added to the paper package or wrapper web (Dixit, [0036], [0051]-[0055]).
Regarding Claim 5, modified Santarella teaches the oxygen-aroma barrier layer 5 comprises a binder resin of polyvinyl alcohol and can include fillers (Santarella, [0023]-[0025], [0034]).  Modified Santarella also teaches the formulation comprises polyvinyl alcohol and a fatty acid melamine wax to achieve improved oil and grease resistance properties (Dixit, [0039]-[0042], [0048]-[0050]).
Regarding Claim 9, modified Santarella further teaches the support paper 1 (i.e. a fibrous base) has a mass basis of advantageously between 25-60 g/m2 (Santarella, [0013], [0067]).  This range is completely and closely encompassed within the claimed range of less than or equal to 60 g/m2 or less, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 29, although modified Santarella does not discuss quantitative cross-direction tear resistance values, modified Santarella does teach the twistable confectionary paper having a cross directional elongation in the order of 8% also possesses sufficient deformation and resistance capacity for absorbing torsion energy during packaging without being torn (Santarella, [0001]-[0002], [0004]).  The .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Santarella et al. (US 2007/0009715 A1) in view of Dixit et al. (US 2004/0005341 A1) as applied to claim 1 above, and further in view of LeLoarer (US 2014/0242356 A1).
Regarding Claim 8, modified Santarella teaches the twistable confectionary paper as discussed above for claim 1.  Modified Santarella discloses the oxygen-aroma barrier layer 5 comprises a binder resin of polyvinyl alcohol and can include fillers (Santarella, [0023]-[0025], [0034]), the water vapour barrier layer 4 comprises a mixture of acrylic polymers (Santarella, [0010]), and the formulation coating layer comprises polyvinyl alcohol and a fatty acid melamine wax to achieve improved oil and grease resistance properties, where polyvinyl alcohols are formed from polymerizing polyvinyl acetates and hydrolyzing (Dixit, [0039]-[0042], [0048]-[0050]).
Modified Santarella remains silent regarding at least one softening agent being present at 0.2-15% by weight relative to a dry weight of paper; and remains silent regarding a softening agent selected from the group recited in claim 8.
LeLoarer, however, teaches an elongated fibrous paper layer comprising a binder and a softener (softening agent), where the binders include acrylic polymers and polyvinyl acetates and their copolymers, and where the softeners include urea/sodium nitrate mixtures (LeLoarer, [0051]-[0078], [0120]-[0122]).  LeLoarer teaches the softeners are included in an amount of 2-12 wt% (LeLoarer, 
Since modified Santarella and LeLoarer both disclose fibrous paper laminates comprising substantially similar polymeric binders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added LeLoarer’s softener into at least one layer of modified Santarella’s twistable confectionary paper laminate to yield a structure that exhibits a soft touch, high elasticity, flexibility, and dual-fold endurance as taught by LeLoarer (LeLoarer, [0020], [0051]-[0060], [0120]-[0122], [0212]).
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Santarella et al. (US 2007/0009715 A1), in view of Dixit et al. (US 2004/0005341 A1), and in view of LeLoarer (US 2014/0242356 A1).
Regarding Claim 25, Santarella teaches a twistable confectionary paper having a cross directional elongation in the order of 8% (Santarella, [0001], [0004], [0009], [0067]-[0070], Figs 6-8).  Although Santarella does not specify that the elongation is measured according to ISO 1924, one of ordinary skill in the art would understand that if Santarella’s twistable paper (exhibiting cross directional elongation in the order of 8% that falls within the claimed range of greater than or equal to 7.5%) was measured according to ISO 1924 standards it would possess substantially similar twisting and elongation properties and establish a prima facie case of obviousness over the claimed twisting paper with a predictable and reasonable expectation of success (see MPEP 2143, MPEP 2131.03, MPEP 2144.05, I).  Santarella teaches the twistable paper has a support paper 1 (i.e. a fibrous base) and can have a printing layer 2, the water vapour barrier layer 4, and an oxygen-aroma barrier layer 5 (Santarella, [0013], [0033], [0067]-[0070], Figs 6-8).  Santarella teaches the support paper 1 (i.e. a fibrous base) has a mass basis of advantageously between 25-60 g/m2 (Santarella, [0013], [0067]).  This range is completely and closely encompassed within the claimed range of less than or equal to 60 g/m2 or less, and therefore, completely satisfies the claimed range (see MPEP 2131.03).  Santarella teaches the water vapour barrier layer 4 comprises a binder resin of acrylic polymers and wax (Santarella, [0016]-[0022], [0035]).  Santarella teaches the oxygen-aroma barrier layer 5 comprises a binder resin of polyvinyl alcohol and can include fillers (Santarella, [0023]-[0025], [0034]).  Santarella further teaches the twistable paper has a wax-

    PNG
    media_image1.png
    407
    667
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    374
    640
    media_image2.png
    Greyscale

Santarella – Figures 7 & 8
Santarella remains silent regarding the twistable confectionary paper comprising an opacifying additive; remains silent regarding at least one binder being present at 1-20% in dry weight relative to dry weight of the paper.
Dixit, however, teaches a formulation which provides oil and grease resistance for coating on a paper package or wrapper web for food (Dixit, [0002], [0022]-[0025], [0030], [0036], [0063]-[0064]).  Dixit teaches the formulation comprises polyvinyl alcohol and a fatty acid melamine wax to achieve improved oil and grease resistance properties (Dixit, [0039]-[0042], [0048]-[0050]).  Dixit teaches the polyvinyl alcohol is in the formulation in an amount from 20-95% by weight, and where the coating of the formulation forms a layer that makes up 0.5-10% by weight of the total weight of the coating layer and the paper web (Dixit, [0048], [0050]).  These teachings yield an approximate polyvinyl alcohol binder range of 0.1% (0.20*0.5) to 9.5% (0.95*10) weight relative to total paper web weight that establishes a prima facie case of obviousness over the claimed range of 1-20% (see MPEP 2144.05, I & II).  Dixit further teaches 
Since Santarella discusses the need for achieving low permeability to grease (Santarella, [0002]) and both Santarella and Dixit disclose coating compositions that contain polyvinyl alcohols for applying to paper layers for food, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Dixit’s formulation (that provides oil and grease resistance) to Santarella’s twistable confectionary paper to yield a paper laminate that achieves improved oil and grease resistance and improved release properties as taught by Dixit (Dixit, [0002], [0022]-[0024], [0027]-[0029], [0054]).  Furthermore, since Santarella and Dixit both discuss including fillers (Santarella, [0023]-[0025], [0034], Dixit, [0051]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Dixit’s titanium dioxide fillers to Santarella’s support paper and/or printing layer to yield a paper laminate that achieves desired opacity as taught by Dixit (Dixit, [0002], [0022]-[0024], [0027]-[0029]).
Modified Santarella remains silent regarding at least one softening agent being present at 0.2-15% by weight relative to a dry weight of paper.
LeLoarer, however, teaches an elongated fibrous paper layer comprising a binder and a softener (softening agent), where the binders include acrylic polymers and polyvinyl acetates and their copolymers, and where the softeners include urea/sodium nitrate mixtures (LeLoarer, [0051]-[0078], [0120]-[0122]).  LeLoarer teaches the softeners are included in an amount of 2-12 wt% (LeLoarer, [0061]).  LeLoarer’s range is completely encompassed within the claimed range of 0.2-15%, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Since modified Santarella and LeLoarer both disclose fibrous paper laminates comprising substantially similar polymeric binders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added LeLoarer’s softener into at least one layer of modified Santarella’s twistable confectionary paper laminate to yield a structure that exhibits a soft touch, high elasticity, flexibility, and dual-fold endurance as taught by LeLoarer (LeLoarer, [0020], [0051]-[0060], [0120]-[0122], [0212]).
Regarding Claims 26 and 27, modified Santarella teaches the softeners include urea/sodium nitrate mixtures (LeLoarer, [0051]-[0078], [0120]-[0122]).
Regarding Claim 28, modified Santarella teaches the softeners are included in an amount of 2-12 wt% (LeLoarer, [0061]).  Modified Santarella’s range overlaps with the claimed range of 0.5-5%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782